DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figures 1A and 1B the caption says “Dimensions note to scale”, it seems like applicant meant -Dimensions not to scale-.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heating, with heat from the at least one pollution removal unit, a clean particle-free flue gas output stream from the pollution removal unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “oxidizer supply unit”, “particle removal unit” and “pollution removal unit” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “clean particle-free” in claims 31 and 32 is a relative term which renders the claim indefinite. The term “clean particle-free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what “clean” means with respect to the flue gas, is it clean after particle removal or pollution removal or both and how many particles and how much pollution needs to be removed to render the flue gas clean.  It is also unclear what the extent of “particle-free” entails, for example what is the scale/size of the particle that need to be removed?
Claim 31 requires heating the flue gas from the pollution removal unit with heat derived from the pollution removal unit, it is unclear how the heat derived from the flue gas in the pollution removal unit can have enough heat to reheat the flue gas.  For example the pollution removal unit is a direct contact scrubber as described in applicant’s specification and water is used in the scrubber at X degrees and is mixed with the flue gas at Y degrees.  After mixing the water will be X + A degrees and the flue gas will be Y - B degrees, however the heat content of the Y - B flue gas will still be greater than the X + A water or at the very least the same and therefore it is unclear how the heat from the X + A water can be used to raise the temperature of the Y - B flue gas as mixing them again would either result in more heat loss from the Y - B flue gas or there would be no heat flux is the heat content was the same.
The term “low-mixing” in claim 36 is a relative term which renders the claim indefinite. The term “low-mixing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how low the mixing needs to be.  It is also unclear what is meant by a low-mixing boiler as this does not seem to be an art specific term and is not defined by the specification or claims, “low-mixing” seems to be referring to the oxidant and fuel not mixing as much, which takes place in the burner and would likely be called a low-mixing burner rather than a “low-mixing... boiler” which makes the adjective “low-mixing” seem to be referring to the “boiler” rather than the burner and it is unclear how “low-mixing” can modify “boiler”.  For the purposes of examination, the examiner is taking low-mixing to be referring to a boiler with a low-mixing burner and the mixing is referring to the fuel and oxidant not being mixed as much as other burners which allows it to form an axial-flow shape (see note below).
The term “axial-flow” in claim 36 is a relative term which renders the claim indefinite. The term “axial-flow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how axial the flow needs to be as all burners/flames have some axial component to them.  It is also unclear what is meant by an axial-flow boiler as this does not seem to be an art specific term and is not defined by the specification or claims, “axial-flow” seems to be referring to the direction of the flame coming out of the burner (for example in figure 6B rather than figure 6A), which takes place in the burner and would likely be called an axial-flow burner rather than an “axial-flow boiler” which makes the adjective “axial-flow” seem to be referring to the “boiler” rather than the burner and it is unclear how “axial-flow” can modify “boiler”.  For the purposes of examination, the examiner is taking “axial-flow boiler” to be referring to a boiler with an “axial-flow” burner and the axial-flow is referring to the flame shape which has a larger axial length than width.
Claims 37-40 are rejected for their incorporation of independent claim 36.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Axelbaum et al (US PG Pub. No. 2017/0363284).
Regarding claim 36:
	Axelbaum discloses a system for controlling wall heat flux (see at least paragraph 55 and title) in a pressurized coal combustion environment (see at least title and paragraph 33), the system comprising: at least one burner (see figure 7); and at least one low-mixing, axial-flow boiler (see figure 8 where the shape of the flame seems to indicate it has an axial-flow and is thus low-mixing).

Regarding claim 39:	Axelbaum further discloses wherein the at least one low-mixing, axial-flow boiler has a cylinder geometry combustor with water-cooled walls or a cylinder geometry combustor with an initial conical section and with water-cooled walls (see figure 7 for the cylinder geometry with initial conical section and see figure 2 where the boiler has water cooled walls).

Regarding claim 40:
	Axelbaum further discloses wherein the at least one burner uses tailored particle size distribution to control heat release and associated wall heat flux (see paragraph 33 where a predetermined particle size is used within the burner).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Axelbaum in view of D’Agostini et al (US Patent No. 9,243,799).
Regarding claim 37:	Axelbaum discloses wherein the at least one burner is configured with a co-axial flow of two concentric streams comprised of an inner oxidizer plus fuel stream and an outer oxidizer stream (See figure 7).
	Axelbaum fails to disclose three concentric streams comprised of an inner oxidizer stream, an outer oxidizer stream, and a fuel stream between the inner and outer oxidizer streams.
	D’Agostini teaches a burner similar to Axelbaum including three concentric streams comprised of an inner oxidizer stream, an outer oxidizer stream, and a fuel stream between the inner and outer oxidizer streams (see figure 18 where the inner stream is oxidizer then a fuel stream and then another oxidizer stream).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Axelbaum with the teachings of D’Agostini to include the configuration of D’Agostini’s burner in order to increase the stability of the flame (see column 9, lines 7-15 of D’Agostini).

Regarding claim 38:
	Axelbaum modified above discloses wherein the at least one burner is configured with a co-axial flow of two concentric streams comprised of an inner oxidizer stream and an outer fuel stream (see figure 18 of D’Agostini as modified above, where the claim term “comprised of” does not exclude burner/stream configurations with more than just the streams the claim lists).

Claims 21-30 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Axelbaum in view of Zoschak et al (US Patent No. 2,968,288).
Regarding claims 21 and 29:	Axelbaum discloses a modular combustion system for flexible energy generation, the system comprising: a plurality of combustion boilers (22a-d) operatively coupled in parallel or in series-parallel; at least one oxidizer supply unit (units from 40 to 26) operatively coupled to the plurality of combustion boilers, the at least one oxidizer supply unit providing an oxidizer stream to the first boiler; at least one feeder (62) operatively coupled to the plurality of combustion boilers, the at least one feeder providing fuel to each of the plurality of combustion boilers in parallel or in series-parallel (see figure 1); at least one particle removal unit (72) operatively coupled to the plurality of combustion boilers and configured to remove particles from a flue gas output stream from the plurality of combustion boilers; and a pollution removal unit (74) operatively coupled to the at least one particle removal unit and configured to remove pollutant gases from the flue gas output stream.
	Axelbaum fails to disclose the oxidizer supplies each of the plurality of combustion boilers in parallel or in series-parallel with oxidizer.
	Zoschak teaches a pressurized coal combustion modular system similar to Axelbaum including providing separate oxidizer to each of the plurality of combustion boilers in parallel (26 to 23-25).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Axelbaum with the teachings of Zoschak to include separate oxidizer lines to each boiler in order to ensure each boiler receives a proper amount of oxidizer for the combustion to be completed.  While the examiner notes that in Axelbaum it seems that all of the oxidizer is meant to be delivered to the first boiler so the extra oxidizer can act as a diluent, Axelbaum does allow for oxygen to be added in the later boilers as well (see paragraph 58 where most of the oxygen is supplied at the first stage implying oxygen is supplied at later stages as well, also see figure 2, which is representative of all the boilers according to paragraph 39, where there is an oxidizer inlet 102)

Regarding claims 22:
	Axelbaum modified above discloses at least one compressor (40 and 44) and at least one air separation unit (42) operatively coupled to the at least one oxidizer supply unit.

Regarding claims 23 and 32:
	Axelbaum modified above discloses further comprising at least one CO2 purification unit (84) operatively coupled to the pollution removal unit.

Regarding claim 24:	Axelbaum modified above discloses at least one gas recycle unit operatively coupled to the plurality of combustion boilers to recycle flue gas from the last stage boiler to the first stage boiler (where the flue gas goes to 62 and then to 28 of the first boiler, see figure 1).

Regarding claim 25:	Axelbaum modified above discloses an expansion turbine (80).
	Axelbaum modified above fails to disclose the turbine operatively coupled to the at least one compressor.
	Zoschak teaches an expansion turbine (27) operatively coupled to the at least one compressor (air compressor, see figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Axelbaum with the teachings of Zoschak to include the turbine being coupled to the compressor in order to utilize some of the power of the turbine to drive the compressor.

Regarding claim 26:
	Axelbaum modified above discloses wherein the pollution removal unit is a direct contact column (see paragraph 34).

Regarding claim 27:	Axelbaum modified above discloses the oxidizer gas is selected from air and a mixture of carbon dioxide and oxygen (see paragraph 32).

Regarding claims 28 and 35:
	Axelbaum modified above discloses the fuel is coal (See paragraph 33).

Regarding claim 30:
	See claim 26 addressed above.

Regarding claims 33-34:
	See claims 22 and 27 addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tatsumi et al (US Patent No. 8,393,065) - similar coal fired boiler.
Ghani et al (US Patent No. 8,246,343) - using RFG in the burner.
Laurenceau et al (US Patent No. 4,556,384) - burner with inner oxidant, middle fuel and outer oxidant (see column 2, lines 44-49).
Axelbaum et al (US PG Pub. No. 2015/0013300) - similar boiler.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762